Opinion issued February 10, 2005 





 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01313-CR
____________

IN RE LUIS S. LAGAITE, JR., Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator, Luis S. Lagaite, Jr., has filed a petition for writ of mandamus
complaining that the Huntsville Police Department declined his request for a copy of
the criminal complaint in relator’s capital murder case.  This Court has no mandamus
jurisdiction over the Huntsville Police Department.  See Tex. Gov’t Code Ann. §
22.221 (Vernon 2004).
          Accordingly, the petition for writ of mandamus is denied.PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).